Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 recites limitations that include, inter alia, an autonomous storage and retrieval system comprising:
an electronic device disposed in a facility, the electronic device including an interactive display and a communications interface, the electronic device configured to:
execute the an instance of a second application configured to communicate with the first application executing on the user device;
receive a first input corresponding to one or more physical objects associated with a section of the facility within a proximate distance of the at least one electronic device;
generate a unique optical machine-readable element encoded with an identifier associated with the one or more physical objects;
display the unique optical machine-readable element on the interactive display;
communicatively pair with the user device, via interaction between the second application of the electronic device and the first application of the user device; and
transmit the unique optical machine-readable element to the user device.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 14 recites limitations that include, inter alia, an autonomous storage and retrieval method comprising:

the electronic device including an interactive display and a communications interface,
an instance of a second application configured to communicate with the first application executing on the user device;
receiving, via the electronic device, a first input corresponding to one or more physical objects associated with a section of the facility within a proximate distance of the at least one electronic device;
generating, via the electronic device, a unique optical machine-readable element encoded with an identifier associated with the one or more physical objects;
displaying, via the electronic device, the unique optical machine-readable element on the interactive display;
communicatively pairing, via the electronic device, with the user device, via interaction between the second application of the electronic device and the first application of the user device; and
transmitting, via the electronic device, the unique optical machine-readable element to the user device.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        September 29, 2021